Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that because there are only three independent claims, there is no serious search burden on the examiner for searching the remaining features recited in the independent claims in addition to the alleged technical feature.  This is not found persuasive because serious search burden is not a requirement for showing a lack of unity of invention. As discussed in more detail in the restriction requirement dated 2/22/2022, the shared technical feature of the Groups I-III cannot be considered a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (US 6,024,718). Therefore, a finding of lack of unity is proper, and the requirement for election of a single invention is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the range of “between less than 1MHz and about 3MHz” (emphasis added). Because of the unusual wording, it is unclear whether “less than” is meant to designate some particular value less than 1MHz, or any value less than 1MHz (in which case the range “between less than 1MHz and about 3MHz” appears to be equivalent to “less than about 3MHz”). As best understood, the range covers all values between 0 MHz and about 3MHz. For the purposes of claim interpretation, “between less than 1MHz and about 3MHz” is being treated as though it covers the same values as “less than about 3MHz”. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hossack et al. (US 2012/0209116). Hossack discloses a catheter-implemented transducer device for intravascular thrombolysis comprising a catheter (418; fig. 4) defining a longitudinal axis and having opposed proximal and distal ends, and at least one ultrasonic transducer arrangement disposed about the distal end, wherein the at least one ultrasonic transducer arrangement is configured as a multi-layer stacked structure of ultrasonic transducer elements (436/437) ([0175]). See also fig. 12A, showing multiple transducers 1236, 1237 and 1238, and par. [0201]. 
Regarding claim 2 (as best understood – see 35 USC 112b rejection above), the at least one ultrasonic transducer arrangement emits low-frequency ultrasonic energy within a frequency range of between less than 1MHz and about 3 MHz (see at least [0175], [0178], [0197], [0321]).
Regarding claim 3, the at least one ultrasonic transducer arrangement emits ultrasonic waves that propagate parallel or perpendicular to the longitudinal axis (see arrows in fig. 4).
Regarding claim 4, the ultrasonic transducer arrangement is configured to operate in a lateral or longitudinal mode. For example, propagating waves perpendicular to the longitudinal axis (fig. 4) can be considered a lateral mode.
Regarding claim 6, Hossack further comprises at least two ultrasonic transducer arrangements disposed about the distal end of the catheter (e.g., 1237, 1238; alternatively, see the arrows pointing to two ultrasonic transducer arrangements, each stacked, in the annotated figures below claim 7).
Regarding claim 7, the at least two ultrasonic transducer arrangements operate in a lateral or longitudinal mode to cooperate to generate pressure capable of inducing cavitation (of injected microbubbles) about the distal end of the catheter.  See the examiner-annotated reproductions of figures 3C and 4 below:

    PNG
    media_image1.png
    282
    182
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    391
    558
    media_image2.png
    Greyscale


Regarding claim 11, Hossack further discloses a supply conduit (433 in fig. 4 or 1233 in fig. 12A) arranged along the catheter configured to supply microbubbles outwardly of the at least one ultrasonic transducer arrangement from the distal end of the catheter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack in view of Brisken (US 5,931,805). Hossack discloses the invention substantially as stated above including that the at least one ultrasonic transducer arrangement includes a plurality of ultrasonic transducer elements, but does not expressly disclose that each of the plurality of ultrasonic transducer elements are arranged about a circumference of a distal end of the catheter and oriented parallel to the longitudinal axis. 
Brisken discloses another catheter having at least one ultrasonic transducer arrangement that includes a plurality of transducer elements (158, 160, 162, 164) arranged about a circumference of a distal end of the catheter (figs. 11, 12) and oriented parallel to the longitudinal axis in order to provide acoustic waves directed about a circumference of the distal end of the catheter, thus enhancing intramural penetration of a drug into the vascular wall surrounding the catheter (col. 8, ll. 6-35). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hossack to include four transducer elements arranged about a circumference of the distal end of the catheter and each oriented parallel to the longitudinal axis as taught by Brisken for the predictable result of providing acoustic waves emanating outwardly in four directions about the circumference of the catheter of Hassack, thus facilitating intramural penetration of a drug into the vascular wall along a greater portion of the vascular wall’s circumference.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack in view of Flesch et al. (US 2004/0015084). Hossack discloses the invention substantially as stated above and discloses a lens used to obtain elevation focus in [0091], but does not expressly disclose an acoustic lens as claimed. Flesch discloses an ultrasound array transducer for catheter use, the transducer including a piezoelectric member (22) and an acoustic lens (13) arranged adjacent to and outwardly of the ultrasonic transducer arrangement (figs. 2,3; [0041]). The lens serves to focus the ultrasonic waves as is known in the art. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hossack to include an acoustic lens arranged adjacent to and outwardly of the transducer arrangement as taught by Flesch since the acoustic waves are directed outwardly from the piezoelectric member of Hossack as understood in view of fig. 4 of Hossack and Flesch teaches that such spatial arrangement of a lens is known in the art for focusing the acoustic waves generated by the ultrasonic transducer arrangement to the intended target area. 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack in view of Visuri et al. (US 6,491,685). Hossack discloses the invention substantially as stated above, but fails to disclose a laser-generated focused ultrasound (LGFU) lens as claimed. Hossack does however disclose that more than one ultrasonic transducer (1236, 1237, 1238) used for various purposes (e.g., directing microbubbles, rupturing bubbles, imaging) can be included in the catheter.
Visuri ‘685 discloses another device for generating acoustic waves, wherein the device comprises a laser-generated focused ultrasound (LGFU) lens (see abstract; note: in the instant application, a LGFU lens is a lens that uses laser radiation to generate an acoustic wave). The device uses a laser (13) and optical fiber (11) to deliver energy to a lens (14/15), wherein the lens includes an absorber (14) in which an acoustic wave is created through thermoelastic expansion and the wave travels through the absorber and is focused by the lens to a focal point (16) outside the tip (12) of the device (col. 4, ll. 56-col. 5, ll. 6). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hossack to include another acoustic wave generator in the form of a laser source and laser-generated focused ultrasound lens as taught by Visuri ‘685 to advantageously facilitate the breaking up of an obstruction (e.g., blood clot) downstream from the catheter via acoustic waves generated by the LGFU lens. 
Regarding claim 10, it would have been obvious one of ordinary skill in the art to have arranged the LGFU lens of Hossack as modified by Visuri ‘685 to share a focal point with the at least one transducer arrangement of Hossack, specifically the imaging transducer arrangement, to allow viewing of the obstruction/treatment site as the LGFU lens is used to break up the obstruction/treatment site. 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack in view of Visuri et al. (US 6484,052). Hossack discloses the invention substantially as stated above, but fails to disclose a laser-generated focused ultrasound (LGFU) lens as claimed. Hossack does however disclose that more than one ultrasonic transducer (1236, 1237, 1238) used for various purposes (e.g., directing microbubbles, rupturing bubbles, imaging) can be included in the catheter.
Visuri ‘052 discloses another device for generating acoustic waves, wherein the device comprises a laser-generated focused ultrasound (LGFU) lens. The device uses a laser and optical fiber (44, 48, 52; figs. 3a-3c) to deliver energy to a lens (tip 41, 46, 52, which focuses the emitted acoustic wave and thus is considered a lens), wherein the lens absorbs the laser radiation, rapidly heats and expands, and sends an acoustic wave into the surround media (see col. 4, ll. 6-32, col. 6, ll. 13-39). Visuri ‘052 discloses that such an ultrasonic transducer can be used to increase diffusion of a therapeutic compound into cells. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hossack to include another acoustic wave generator in the form of a laser source and laser-generated focused ultrasound lens as taught by Visuri to further enhance drug delivery to the treatment site by increasing permeability of the membranes of local cells, thus increasing the diffusion of the therapeutic into the cells.  
Regarding claim 10, it would have been obvious one of ordinary skill in the art to have arranged the LGFU lens of Hossack as modified by Visuri ‘052 to share a focal point with the at least one transducer arrangement of Hossack, specifically the imaging transducer arrangement, to allow viewing of the area in which the LGFU is delivering energy and thus ensuring that the energy is being delivered to the appropriate area. Alternatively, in view of VIsuri’s teaching that a LGFU lens is a known alternative to a piezoelectric type transducer (see claim 27) for generating an acoustic radiation field, it would have been obvious to have substituted one of the piezoelectric transducers of Hossack with a LGFU lens as taught by Visuri because such a modification merely leads to the predictable result of providing an alternative known means of generating acoustic waves and one skilled in the art would have had a reasonable expectation of success. Since Hossack discloses that each of the piezoelectric transducers share a focal point to rupture the microbubbles (note arrows associated with transducers of LF array in fig. 4), it would have been obvious to construct the LGFU lens replacing one of the piezoelectric transducers with the same focal point in order to direct the energy to the rupture area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0133099 to Ein-Gal discloses that it is known to focus a plurality of ultrasonic transducers on a common focal point in order to provide sufficient energy to the particular treatment site (i.e., combined energy of all transducers) while providing lower energy on surrounding tissue due to the differing paths the energy takes from the various transducers to the focal point ([0036], [0039]) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 7/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771